internal_revenue_service department of the treasury index number 2702-dollar_figure washington dc person to contact number release date telephone number refer reply to cc dom p si 4-plr-110215-98 date date re legend settlor a settlor b property trust a_trust b this is in response to your letter dated date and other submissions in which you request several rulings concerning the application of sec_2702 of the internal_revenue_code settlor a and b propose to each transfer a undivided_interest in property to separate qualified personal_residence trusts trusts a and b property consists primarily of a main dwelling tennis cottage and a caretaker’s house plr-110215-98 each trust provides that the respective settlor will be entitled to the use and occupancy of the interest in property held by their respective trusts for a term of years if a settlor does not survive the 25-year term the trust corpus is to be distributed to the settlor’s estate if the settlor survives the 25-year term the trust corpus continues to be held in trust for the benefit of the settlor's issue each trust contains language that satisfies the requirements of sec_25_2702-5 of the gift_tax regulations prohibiting the reacquisition of the property by the settlor if for any reason the residence ceases to be held as the settlor's personal_residence during the retained term the trust will either terminate and all assets will be distributed to the settlor or the trustee may within days convert the trust assets and hold the assets in the form of a qualified_annuity_interest described in sec_25_2702-3 settlors have requested the following rulings the property qualifies as a personal_residence of each settlor within the meaning of sec_25_2702-5 and ii each trust constitutes a qualified_personal_residence_trust within the meaning of sec_25_2702-5 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides an exception to sec_2702 for the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in the trust sec_25_2702-5 provides that a transfer in trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 will be treated as satisfying plr-110215-98 the requirements of sec_2702 sec_25_2702-5 provides that in order to qualify as a qualified_personal_residence_trust the provisions of the governing instrument must satisfy all the requirements of a qualified_personal_residence_trust throughout the term of the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must require that any income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use as a personal_residence of the term holder under sec_25 c a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or dependent of the term holder and is available at all times for use by the term holder as a personal_residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing plr-110215-98 instrument must prohibit commutation prepayment of the term holder’s interest sec_25_2702-5 provides that the governing instrument must provide that within days after the date on which the trust ceases to be a qualified_personal_residence_trust with respect to certain assets the assets must be either distributed outright to the term holder or converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest if the assets are to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides generally that the trust instrument must prohibit the trustee from selling the residence directly or indirectly to the grantor or the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the original term_interest of the trust or any time after the original term of the trust that the trust is a grantor_trust described in sec_671 through sec_678 of the code in this case we conclude that property constitutes a personal_residence of settlor a and settlor b within the meaning of sec_2702 and sec_25_2702-5 furthermore because trusts a and b contain all the provisions required under sec_25_2702-5 and sec_25_2702-3 each trust constitutes a qualified_personal_residence_trust within the meaning of sec_25_2702-5 except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch plr-110215-98 enclosure copy for purposes
